Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (US Pub No.  2020/0244008 A1 and WU hereinafter) in view of Chen et al (US Patent No. 10608355 B2 and Chen hereinafter)
Regarding Claim 1, WU discloses (figs. 1-10) an electrical assembly comprising: a main (printed circuit) board (5); an opening (50) formed in the main body; a securing mechanism (3) removably attached upon the main board and including: a base (2) having a hook structure (22) assembled through the opening and retained to the main board; a latch (3); wherein the latch provides an abutting section (311) adapted to downwardly press a daughter board (6) positioned above the main board in parallel.  




Regarding Claim 2, WU/Chen discloses the electrical assembly as claimed in claim 1. WU further teaches (fig.9) wherein one of said latch and said base forms an arc restriction (34) section adapted to be received within a notch of the daughter board.  

Regarding Claim 3, WU/Chen discloses electrical assembly as claimed in claim 2. WU further teaches (fig.9) wherein the arc restriction section is formed on the base.  

Regarding Claim 4, WU/Chen discloses the electrical assembly as claimed in claim 2. WU further teaches (fig.9) wherein the base forms a support face (33) adapted to upwardly support the daughter board.  

Regarding Claim 5, WU/Chen discloses the electrical assembly as claimed in claim 1. WU further teaches (fig.9) wherein the hook section abuts against an underside of the main board for preventing the base from being withdrawn from the main board.  

Regarding Claim 6, WU/Chen discloses the electrical assembly as claimed in claim 1, WU further teaches wherein the opening includes a large part and a small part thereof, and the base is assembled into the opening from the large part to the small part ([0024] and fig. 4).  

Regarding Claim 7, WU/Chen discloses the electrical assembly as claimed in claim 1, Chen further teaches wherein in the securing mechanism, one of the base and the latch forms a hole (220) and the other thereof forms a hook device (210) extending through the hole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a hook device of Chen to device of WU in order to provide a tool-less latching mechanism design that allows a technician to easily and reliably install an SSD device onto a printed circuit board assembly.

Regarding Claim 8, WU/Chen discloses the electrical assembly as claimed in claim 7. Chen further teaches wherein the hole forms a large section (large section of 220) and small section (small section of 220), and the hook device extends initially through the large section and successively moves into the small section (shows in figs. 4-5).  

Regarding Claim 9, WU/Chen discloses the electrical assembly as claimed in claim 8. Chen further teaches (figs. 2-5) wherein the base forms the hole and the latch forms the hook device (shows figs. 4-5).

Regarding Claim 11, WU discloses (figs. 1-10) a securing mechanism for use with a daughter board (6) defining a notch (60) in a rear edge, and a printed circuit board (5) having a through opening (50), comprising: a base (2) defining downward mounting face adapted to sit upon the printed circuit board, and an upward abutting face (311) opposite to the mounting face in a vertical direction; a latch (3); wherein the latch forms an abutting section adapted to downwardly press the daughter board while the base forms an upward support face adapted to upwardly support the daughter board ([0021]). 
WU does not explicitly disclose a latch removable assembled upon the base and movable relative to the base between a locking position and an unlocking position in a front-to-back direction. However, Chen teaches (figs. 2-5) a latch (205) removable assembled upon the base (215) and movable relative to the base between a locking position and an unlocking position in a front-to-back direction (see figs. 4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a latch removable assembled upon the base of Chen to device of WU in order to accommodate various sizes of the electronic component.

 Regarding Claim 12, WU/Chen discloses the securing mechanism as claimed in claim 11. WU further teaches wherein base forms a mounting section (22) below the mounting face to extend through the opening and cooperating with the mounting face for sandwiching the printed circuit board therebetween in the vertical direction (fig.9).  

 Regarding Claim 13, WU/Chen discloses the securing mechanism as claimed in claim 12. WU further teaches wherein the opening includes a large part and a small part, and 

 Regarding Claim 14, WU/Chen discloses the securing mechanism as claimed in claim 11.  WU further teaches (fig.9) wherein one of the base and the latch forms an arc restriction section (34) adapted to be received within the notch of the daughter board. 
 
 Regarding Claim 15, WU/Chen discloses the securing mechanism as claimed in claim 14.  WU further teaches (fig.9) wherein the arc restriction section is formed on the base.  

 Regarding Claim 17, WU/Chen discloses the securing mechanism as claimed in claim 11.  Chen further teaches (figs.2-5) wherein the base forms a tower above the abutting face to cooperate with the abutting face for forming a sliding groove (210) in which the latch is moved.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a tower above the abutting face to cooperate with the abutting face for forming a sliding groove in which the latch is moved of Chen to device of WU in order to provide a tool-less latching mechanism design that allows a technician to easily and reliably install an SSD device onto a printed circuit board assembly.

Regarding Claim 18, WU discloses (figs. 1-10) a method of assembling a securing mechanism upon a printed circuit board (5) and retaining a daughter board (6) having a 
WU does not explicitly disclose a latch assemble upon the base wherein the latch is moveable relative to the base between a locking position and an unlocking position in a front-to-back direction perpendicular to the vertical direction. However, Chen teaches (figs. 2-5) a latch (205) assemble upon the base (215) wherein the latch is moveable relative to the base between a locking position and an unlocking position in a front-to-back direction perpendicular to the vertical direction (shows in figs. 4-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a latch removable assembled upon the base of Chen to device of WU in order to accommodate various sizes of the electronic component.

Regarding Claim 19, WU/Chen discloses the method as claimed in claim 18. WU further teaches (figs. 1-10) further including a step of assembling the daughter board upon the securing mechanism via rotation when the latch is in the unlocking position (fig. 7), and another step of moving the latch from the unlocking position to the locking position (fig.8) to have the daughter board downwardly pressed by the latch. 
 
Regarding Claim 20, WU/Chen discloses the method as claimed in claim 19. WU further teaches (fig.9) wherein one of the latch and the base forms an arc restriction section (34) received within the notch of the daughter board

 Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. in view of Chen et al and further in view of Choy et al (US Patent No. 7182618 B1 and Choy hereinafter)
Regarding Claim 10, WU/Chen discloses the electrical assembly as claimed in claim 1. WU/Chen does not explicitly disclose wherein the base is equipped with a metallic grounding piece with an upper arm adapted to be connected to a grounding pad of the daughter board, and a lower arm adapted to be connected to a grounding pad of the main board.  However, Choy teaches (figs. 1-8) wherein the base is equipped with a metallic grounding piece (7) with an upper arm (72) adapted to be connected to a grounding pad of the daughter board, and a lower arm (73) adapted to be connected to a grounding pad of the main board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a metallic grounding piece of Choy to device of WU/Chen in order to electrically connected to the latching device and includes mounting legs mechanically and electrically engaged with the corresponding grounding pads formed on the printed circuit board for grounding. 

Regarding Claim 16, WU/Chen discloses the securing mechanism as claimed in claim 11. WU/Chen does not explicitly disclose wherein the base is further equipped with a 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841